Citation Nr: 0724826	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-23 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
September 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 Rating Decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
is associated with the claims file.  

The issue of entitlement to service connection for tinnitus 
was withdrawn at the April 2007 Travel Board Hearing.  


FINDING OF FACT

The competent medical evidence shows that the veteran's 
bilateral hearing loss was caused by his exposure to noise in 
the naval service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
bilateral hearing loss.  Therefore, no further development is 
needed with respect to this appeal.

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

For VA purposes, hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. § 
3.385.

Analysis

The veteran contends that he incurred bilateral hearing loss 
in service due to excessive noise exposure.  The service 
medical records do not note hearing abnormalities, with the 
service separation examination report documenting hearing 
within normal limits.  

The veteran has been afforded a recent VA examination to 
determine the severity and etiology of his hearing loss.  The 
report of this examination, dated in August 2004, lists the 
following findings:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
65
65
51
LEFT
20
30
60
65
44

Speech audiometry revealed speech recognition ability 
(Maryland CNC) of 88 percent in the right ear and 90 percent 
in the left ear.  These findings do constitute a hearing loss 
for VA purposes, and the Board concludes that the veteran 
does have a bilateral hearing loss disability.  See 38 C.F.R. 
§ 3.385.  

The veteran's specialty in service was that of a machine 
repairman, and such duty did expose the veteran to a 
substantial amount of noise.  See 38 C.F.R. § 3.303(a) (Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service, as shown by service records, the official history of 
each organization in which he served, his medical and lay 
evidence).   The veteran provided sworn oral testimony as to 
the in-service noise exposure at his hearing in April 2007.  
In February 2004, a VA clinical note stated that the veteran 
had hearing loss which was likely caused by "military noise 
exposure."  The RO determined that this opinion was 
pertinent, and asked for a comprehensive audiological 
evaluation based on a claims file review. 

In a VA examination dated in August 2004, the examining 
audiologist stated that "it is at least as likely as not 
that initial changes in hearing could have occurred as a 
result of military noise exposure."  The examiner went on to 
explain that it is "more likely than not that significant 
changes in hearing occurred after military service given the 
period of time since military noise exposure."  
Specifically, the August 2004 examiner states that the 
initial onset of bilateral hearing loss is at least as likely 
as not related to the veteran's military service.  Thus, the 
impetus for the disorder's onset came from service noise 
exposure.  In addition to this, there is a March 2007 VA 
clinical note which states that the veteran's "military 
noise exposure may have been a contributing matter to his 
hearing loss."  While this most recent opinion is not 
definitive, it did not rule out the findings of the 2004 
examiners and, to that extent, is favorable to the veteran's 
claim.  

In summation, the weight of the competent medical evidence 
supports a relationship between the veteran's service noise 
exposure and an onset of hearing loss.  As there is a current 
disability, a history of service noise exposure, and a 
competent medical opinion which links the onset of the 
current disability with service, the Board finds that the 
elements of service connection are met and the veteran's 
claim is granted.   


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


